Citation Nr: 1737954	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left foot disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left foot disability.

3.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left foot disability.

4.  Entitlement to service connection for sinusitis, to include as due to exposure to asbestos and petroleum fuel.

5.  Entitlement to service connection for anosmia, to include as due to exposure to asbestos and petroleum fuel and as secondary to sinusitis.

6.  Entitlement to service connection for nosebleeds, to include as due to exposure to asbestos and petroleum fuel and as secondary to sinusitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to June 1960 and from June 1960 to May 1963.  He also served in the United States Navy Reserve with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing has been associated with the claims file.

The Board remanded the Veteran's claim for further development in September 2015.  That development was completed, and the case has since returned to the Board for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a low back disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected left foot disability.

2.  The Veteran has not been shown to have a right knee disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected left foot disability.

3.  The Veteran has not been shown to have a left knee disorder that manifested in service or within one year thereafter, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by a service-connected left foot disability.

4.  The Veteran does not have current sinusitis that manifested in service or that is related to service, to include fuel oil or asbestos exposure therein.

5.  The Veteran does not have current anosmia that manifested in service or that is related to service, to include fuel oil and asbestos exposure therein.

6.  The Veteran does not have a current nosebleed disorder that manifested in service or that is related to service, to include fuel oil and asbestos exposure therein.
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

2.  A right knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

3.  A left knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).

4.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  Anosmia was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.  A nosebleed disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its September 2015 remand directives, the Board requested that the AOJ obtain deck logs for the Veteran's ship in order to obtain information regarding asbestos and fuel oil exposure.  The AOJ attempted to obtain these records and associated a formal finding regarding asbestos exposure with the claims file.  However, the AOJ's request for information from the National Archives was returned with a note that it was unable to fill the request as stated.  While an additional request was not submitted, the Board notes that the VA examinations performed in November 2015 and April 2017 actually assumed or accepted that the Veteran had exposure to asbestos and fuel oil while in service.  As discussed below, even assuming such exposure, the evidence does not establish a relationship between a current disorder and any exposure.  Thus, the Board finds that remanding the Veteran's claims in order to obtain additional information from the National Archives would not assist the Veteran in this case, as the claim is being denied based on the lack of a nexus rather than a lack of verification of the exposure.  As such, the Board will proceed with a decision.

Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

The Board also notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VBA's Adjudication Procedure Manual.  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 or more years after exposure.  See M21-1.IV.ii.2.C.2.f.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers. This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.
It should be noted that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


I.  Back Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.
 
The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder during his periods of active duty service, and his active duty enlistment and separation examinations report a normal spine.  The Veteran's service records also reveal that the Veteran underwent numerous annual examinations over the course of his reserve duty service; however, none of these examinations document the presence of a back disorder.

In and around January 2001, the Veteran reported low back pain and muscle spasms to his private doctor, Dr. R.G. (initials used to protect privacy).  He was diagnosed with myofascitis of the low back at that time.  Slight low back pain was then reported again at an appointment with Dr. R.G. in March 2002.

At an appointment with Dr. R.G. in September 2003, the Veteran reported extreme pain in the mid to low back after squatting down to use equipment.  On the next day, the Veteran's pain was better after using muscle relaxant medication.

In October 2009, Dr. R.R., evaluated the Veteran and submitted a medical opinion in support of his claim.  After an evaluation of the Veteran and lumbar x-rays, Dr. R.R. noted a gait alteration and diagnosed the Veteran with grade 2 anterospondylolisthesis of L4 on L5; facet degenerative changes evident at L4, L5 S1; degenerative disc disease of the lumbar spine; and calcification and stenosis throughout the abdominal aorta.  Dr. R.R. opined that the Veteran's claims were valid sequelae of his active duties during his many years in the U.S. Navy.  He stated that it was therefore his conclusion that the findings submitted were unbiased and accurately exposed.  The Board notes, however, that this opinion was not supported by any further rationale.

At an appointment in July 2010, Dr. P.D. noted that the Veteran was ambulating with an antalgic gait.  At an appointment with Dr. P.D. in August 2010, however, the Veteran reported that he had foot pain and noted that he could only walk a limited distance before back pain occurs, but he was walking with a normal gait and had no limp or assistive devices.   

The Veteran's wife submitted a lay statement in support of his claim in September 2010.  In that statement, she stated that, over the years and most especially in the recent years, she noted a definite altered gait in the Veteran wherein he adjusted his stride to lessen the discomfort in his left foot.  She stated that the altered gait aggravated the already challenged knee disorder, which together aggravated his lower back.

The Veteran was afforded a VA examination in connection with his claim in December 2013.  During that examination, the Veteran reported injuring his left foot in service and subsequently walking with a limp, which in turn caused his back disorder.  After an examination, the examiner diagnosed the Veteran with moderate degenerative arthritis of the lumbar spine, stable grade 2 anterolisthesis of L4 and L5 and an L4-L5 fusion with cage.  The examiner opined that the Veteran's current back condition was less likely than not related to his left knee condition, as the left knee condition was not such that it would cause biomechanical problems causing such a level of severe degenerative arthritis and muscle strain.  Instead, the examiner opined that the Veteran's back condition was more indicative of advanced arthritis from chronic recurrent trauma.

The AOJ obtained an addendum opinion in January 2014 for clarification and to address whether the back disorder was related to the Veteran's foot disorder.  After a review of the medical records, the January 2014 examiner opined that the back disorder was less likely than not related to the Veteran's service-connected foot disorder.  He found no clear evidence from review of the orthopedic literature to suggest that an injury to one joint would have any significant impact on another, unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis or the shortening of the injured limb, resulting in length discrepancy of more than 5 centimeters, so that the individual's gait pattern was altered to the extent that clinically there was an obvious Trendelenburg gait. 

In May 2015, the Veteran submitted a medical opinion form from a private doctor, Dr. T.M., stating that his low back pain, lumbar stenosis, and spondylolisthesis were at least as likely as not related to his service-connected left foot disorder.  Dr. T.M. noted that several decades of altered gait pattern with negative mechanical impact on the lumbar spine and its degenerative pathology was the basis for that opinion.

The Veteran was afforded another VA examination in November 2015, following the Board's September 2015 remand.  That examiner noted that he had reviewed the Board's decision in detail, including the VA compensation examinations in question, as well as all of the available records in VBMS.  He also stated that he had examined the Veteran and interviewed him at length.  During that interview, the Veteran stated that his back problems arose through secondary causation stemming from his left foot Morton's Neuroma due to decades of limping.  The examiner reported that, at that time, the Veteran had a slightly antalgic gait, offloading on the left side.  The examiner opined that it was less likely than not that the back disorder was secondary to the left foot disorder.  In his opinion, the examiner noted that, while the Veteran's thinking that an abnormal gait transfers force up the skeleton, causing early, abnormal wear and tear on other joints, was logical, there was nothing in the scientific literature to support that theory.  He noted that repeated searches of the literature to validate this sort of "stress cascade" by the examiner and his colleagues had not found evidence that such a mechanism exists.  Where the medical literature validated the force-transfer cascade was in cases involving an extreme limp, such as that caused by amputation, which altered the gait enough that an opposing knee must bear an abnormal stress.  However, the VA examiner opined that this extreme limp was not seen in the Veteran's case.

The Veteran was afforded another VA examination in April 2017 during which the examiner also opined that the Veteran's lumbar spine degenerative disease and lumbar spinal fusion were less likely than not caused by the service-connected left foot Morton's neuroma.  Instead, she opined that it was more likely than not that his lumbar degenerative disease and associated spinal fusion were due to degenerative changes related to wear and tear over many years of normal aging; the natural course would be progression over time with increasing age regardless of other factors.  She found that the Veteran's back disorder was a very common disease in
the general population occurring more as people aged regardless of altered gait. 

With regard to the Veteran's case, she noted that the earliest notes of back pain in the provided records showed chiropractic care in 1999 (at age 64) and an x-ray in 2003, which indicated spondylolisthesis.  The examiner acknowledged that the Veteran attributed his back condition to the foot disorder.  However, the examiner stated that, based on observation of the Veteran's gait at the April 2017 examination, there was not a significant limp present.  She then noted that PubMed and Up-to-date searches using the keywords of Morton neuroma and back pain, Morton neuroma and joint pain, chronic foot pain and back pain, altered gait and back pain did not return any articles indicating an association.  She opined that, while it would be reasonable that a significant gait abnormality could result in back and other joint pain, such an altered gait was not seen during her evaluation of the Veteran.  Thus, she also opined that it would be resorting to mere speculation to conclude that the Morton's neuroma had permanently aggravated the back condition beyond normal progression.  

The Board finds that, after weighing the evidence, the November 2015and April 2017 VA examiners' opinions are the most probative of record.  The examiners provided a medical opinion supported by rationale and a discussion of the Veteran's medical history and medical literature.  In addition, both VA examiners observed the Veteran's gait and offered opinions based upon the specific gait pattern of the Veteran as compared to the medical literature to determine that the Veteran's gait was not severe enough to cause a back disorder.  

In contrast, the October 2009 statement by Dr. R.R. provided an opinion that the Veteran's back disorder was related to his duties while in the Navy.  His opinion was not supported by any rationale, and he did not address a link between the back disorder and the foot disorder.

Dr. T.M. also provided a positive opinion in his May 2015 statement and noted that decades of an altered gait could cause a back disorder.  However, it is unclear from that opinion statement whether Dr. T.M, is the Veteran's treating physician or whether he observed the Veteran's gait prior to providing his opinion.  Thus, the Board finds that the 2015 and 2017 VA examiners' opinions are more probative in this case because the VA examiners reviewed the medical evidence and observed the Veteran's specific gait before opining that his antalgic gait was not severe enough to cause a back disorder.  Moreover, even if Dr. T.M. did personally observe the Veteran's gait, the Board finds that the use of medical literature to support the opinions of the 2015 and 2017 VA examiners is more probative in this case.  Thus, in analyzing the type of altered gait the Veteran had within the context of a medical literature review, the medical opinions of the 2015 and 2017 VA examiners are more adequately supported and stated.  As such, the Board finds that the evidence of record does not show that the Veteran's back disorder was caused by or aggravated by his foot disorder.  

The Board also finds that the evidence of record does not show that the Veteran has a current low back disorder that is directly related to his service.  The Veteran's service treatment records are silent as to any injury to the spine during service.   The Veteran himself has also testified that his back disorder did not occur due to an in-service injury, but rather has asserted the back disorder was a result of his left foot disorder.  Thus, service connection is not warranted on a direct basis.

The Board also finds that the evidence of record does not support a diagnosis of a degenerative back disorder (or arthritis of the spine), within one year of separation from service.  Indeed, there is no evidence showing that arthritis manifested to a compensable degree within one year of his military service.  As such, presumptive service connection is also not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board does note that the Veteran has stated that his low back disorder is the result of his altered gait, or limp due to his service connected left foot disorder.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current low back disorder and whether or not such a disorder was caused or aggravated by his left foot disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 and April 2017 VA examiners' opinions to be more probative, as they are based on a review of the record and relevant medical literature and the examiners' medical expertise.  The examiners provided a thorough rationale with a discussion of the Veteran's statements, the kind of altered gait experienced by the Veteran, and a review of the relevant medical literature.  In this regard, the Board also finds that the 2015 and 2017 VA examiners' opinions are more probative than the lay statement submitted by the Veteran's spouse for these same reasons.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a back disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Bilateral Knee Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disorder.

The Veteran's service treatment records show that he was treated for pain and swelling in the left knee in December 1960.  The impression at that time was a contusion with questionable early infection.  The Veteran has stated that an attempt to drain the knee was made thereafter.  His service treatment records also indicate the Veteran was evaluated a few days after his left knee injury in December 1960.  An x-ray performed at that time revealed no abnormalities, and an examination revealed full range of motion and no swelling.  His May 1963 separation examination report documented his lower extremities at being normal with no disorders or injuries noted.  The Veteran's service treatment records also show that he underwent numerous annual examinations over the course of his reserve duty service; however, none of those examinations document the presence of a le knee disorder.

At an appointment in April 2009, the Veteran reported an in-service injury to the right knee, wherein it swelled up and fluid was drained.  He stated that he still had problems with his knees sometimes, was unable to bend down all the way, and felt pain on occasion with "extreme straightening out."

In May 2009, the Veteran reported some right knee pain and discomfort accentuated by bent-knee activities to his private doctor, Dr. C.C.  Upon examination, Dr. C.C. noted mild patellofemoral crepitus and mild compression pain, but no meniscal signs, no ligamentous laxity, and full range of motion.  His clinical impression was mild, right knee "PFC," or patellofemoral chondrosis.

The Veteran has submitted a private medical opinion in support of his claim from Dr. R.R. dated in October 2009.  Dr. R.R. stated that he had examined the Veteran and reviewed his file.  He noted the presence of an altered gait and diagnosed the Veteran with bilateral tricompartmental progressive degenerative changes, right worse than left, which would eventually require bilateral knee replacements.  He also diagnosed him with chondocalcinosis and stated that the trauma to the right knee while on active duty and increased weight-bearing on the left knee caused additional pathology.  Dr. R.R. opined that the Veteran's claims were valid sequelae of his active duties during his many years in the U.S. Navy.  He stated that it was therefore his conclusion that the findings submitted were unbiased and accurately exposed.  The Board notes, however, that this opinion was not supported by any further rationale.  Additionally, Dr. R.R. cites to an in-service trauma of the right knee in his opinion regarding direct service connection; however, the service treatment records indicate that the in-service injury involved the left knee.  Therefore, it appears that Dr. R.R. also based his opinion on an inaccurate factual premise.

At an appointment with his private doctor, Dr. P.D. in July 2010, it was noted that the Veteran was ambulating with an antalgic gait.   At an appointment with Dr. P.D. in August 2010, however, the Veteran was walking with a normal gait and had no limp or assistive devices.   

The Veteran's wife submitted a lay statement in support of his claim in September 2010.  In that statement, she indicated that, over the years and most especially in the recent years, she noted a definite altered gait in the Veteran wherein he adjusted his stride to lessen the discomfort in his left foot.  She stated that the altered gait aggravated the already challenged knee disorder.

The Veteran was afforded a VA examination in connection with his claim in December 2013.  At that examination, the Veteran reported that he ran his left knee into a sonar alarm box while in service and stated that he experienced pain and swelling at that time.  He indicated that medical provider attempted to drain the knee three days later, but was unsuccessful.  He also reported that his current symptoms were pain that increased with activity, kneeling, and bending, as well as crepitus.  After an examination, the examiner diagnosed the Veteran with moderate left knee bursitis and minimal right knee bursitis.  The examiner opined that the left knee disorder was at least as likely as not related to the Veteran's service, as there was a mention of a left knee injury in service; however, there was no further rationale provided to support the opinion.  He also opined that the right knee disorder was less likely than not related to the Veteran's left knee condition, as the level of the Veteran's bursitis was equal or to a lesser degree than the left and was certainly age appropriate.

In January 2014, the AOJ obtained an addendum opinion for clarification, as the 2013 VA examiner had failed to support his opinions with rationale.  The 2014 examiner reviewed the Veteran's claims file and opined that the left knee disorder was less likely than not related to service.  In support of that opinion, the examiner stated that a review of the service treatment records showed that the Veteran had been diagnosed with a left subpatellar contusion, or bruise, in December 1960, with negative x-rays.  An examination later performed in December 1960 showed full range of motion, no swelling, and no infection.  He also noted that physical examinations performed in 1963, 1965, 1966, 1967, and 1968 all showed normal knees.  He stated that a contusion is a soft tissue injury and observed that there was no evidence of injury to the articular surface of the left knee (effusion).  He also opined that contusions do not cause degenerative joint disease (DJD).  Thus, as there was no disruption to the articular surface of the joint at the time of injury, any DJD in the Veteran's knee is most likely a natural aging process.  He further indicated that there was no evidence of bursitis at the time of the contusion or in the following 8 years.

The January 2014 VA examiner also opined that the Veteran's right knee disorder was less likely than not proximately due to or the result of the left knee disorder.  He opined that there was no clear evidence from his review of the orthopedic medical literature to suggest that an injury to one joint would have any significant impact on another or the opposite uninjured joint, unless that injury resulted in
major muscle or nerve damage causing partial or complete paralysis, or the shortening of the injured limb resulting in length discrepancy of more than
5 centimeters, so that the individual's gait pattern was altered to the extent that clinically there is an obvious Trendelenburg gait.

The Veteran underwent another VA examination in November 2015.  At that time, he was diagnosed with bilateral knee bursitis, which was noted to be based upon the previous VA examination.  In recounting the history of the Veteran's injury, the examiner indicated that the right knee was injured while in service, after the Veteran struck his knee on an equipment box.  The Board notes this is incorrect, as service treatment records indicate that the left knee was injured during service.  However, the November 2015 VA examiner did not provide an opinion with regard to direct service connection.  His opinion focused on the relationship between the knee disorders and the foot disorder. 

After an examination, the 2015 VA examiner found that the Veteran's bilateral knee disorders were less likely than not related to his service-connected left foot disorder.  He stated that, while the Veteran's belief that his altered gait transfers force up the skeleton, causing early, abnormal wear and tear on other joints was logical, there was nothing in the scientific literature which supported that theory.  He then noted that he and his colleagues had performed repeated searches of the literature to validate this sort of "stress cascade," but had not found evidence that such a mechanism exists.  He noted that the medical literature did validate this force-transfer cascade in cases where an extreme limp was present, such as that caused by amputation, which altered the gait such that the opposing knee must bear an abnormal stress.  He then stated that such an extreme limp was not seen in the Veteran's case. 

The Veteran was then afforded a VA examination in April 2017.  At that time, the Veteran was diagnosed with mild bilateral knee DJD and left lateral knee pain of an unknown etiology.  The Veteran at that time reported that he injured his left knee in service after bumping it on metal sonar equipment.  He stated that his knee had bothered him off and on since that time.  After an evaluation, the examiner opined that the Veteran's current knee disorders were not related to his December 1960 in-service left knee injury.  In support of that opinion, the examiner noted that the Veteran reported that he was able to return to regular activities following the in-service injury, which concurred with several years' worth of periodic military physical examinations noting no knee abnormalities or knee complaints.  The examiner also noted that, per the medical records, the Veteran sought care again in 2009 for knee pain, which was nearly 50 years after the Veteran's in-service injury.  Therefore, the examiner opined that it would be resorting to mere speculation to conclude that the current left knee pain was incurred in service.  Instead, she found that the bilateral knee DJD noted on x-rays was more likely than not due to normal effects of aging because it is very common in the general population, and in the Veteran's case, was symmetric in nature.  

The 2017 VA examiner also opined that the Veteran's current bilateral DJD and lateral knee pain were less likely than not caused by his service-connected left foot
Morton's neuroma.  Instead, the examiner opined that it was more likely than not that the knee DJD was due to degenerative changes related to wear and tear over many years, which represented normal aging; the natural course would be progression over time with increasing age regardless of other factors.  She opined that DJD was a very common disease in the general population, occurring more as people aged, regardless of altered gait.  

The examiner acknowledged that the Veteran attributed his knee disorders to the Morton's neuroma and that this opinion was based upon his own knowledge and information obtained from various orthopedic providers who reportedly had told him that his back and knee problems were due to his altered gait.  However, the examiner found that, based on her observation of the Veteran's gait, there was not a significant limp noted.  Further, searches of the medical literature, including PubMed and Up-to-date, with the search terms Morton neuroma and joint pain, chronic foot pain and joint pain, altered gait and joint pain, did not return any articles indicating an association.  The examiner found that it would be reasonable that a significant gait abnormality could result in other joint pain; however, she opined that she had not observed such an abnormality in the Veteran's gait.  Thus, she found that it would be resorting to mere speculation to conclude that the Morton's neuroma had permanently aggravated the knee condition beyond normal progression.

The Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, the Board finds that, after weighing the evidence, the November 2015 and April 2017 VA examiners' opinions are the most probative of record.  The examiners provided a medical opinion supported by rationale and a discussion of the Veteran's medical history and medical literature.  In addition, both VA examiners observed the Veteran's gait and offered opinions based upon the specific gait pattern of the Veteran, and they referred to medical literature to determine that the Veteran's gait was not severe enough to have caused a knee disorder.  With regard to a direct service connection opinion, the January 2014 VA examiner's opinion is the most probative of record, as he provided an opinion that was supported by rationale and discussed accurate facts in evidence.

The October 2009 statement by Dr. R.R. provided an opinion that the Veteran's knee disorders were related to his duties while in the Navy.  However, his opinion was not supported by complete rationale, and he did not address a link between the knee disorder and the foot disorder.  Additionally, Dr. R.R. cited to a right knee injury while in service; however, the Veteran's service treatment records indicate that he injured his left knee while in service.  Thus, Dr. R.R. appears to have relied upon an inaccurate factual premise in providing his opinion.  

The Board also notes that the December 2013 VA examiner opined that the Veteran's current left knee disorder was related to his in service injury, as service treatment records indicated the presence of an in-service injury to the left knee.  However, the Board finds that the opinion has limited probative value, as the examiner provided no further rationale and did not address the subsequent normal examinations or decades-long evidentiary gap.   

In contrast, the Board notes that the January 2014 VA examiner provided a supported opinion, which included a discussion of the Veteran's medical records.  The examiner also evaluated the type of injury the Veteran sustained while in service, a contusion, and determined that such an injury would not cause the Veteran's current degenerative joint disease (DJD).  Therefore, the Board finds that the January 2014 medical opinion is entitled to more weight with regard to a direct service connection theory of entitlement.

The Board further notes that the Veteran himself has stated that his knee disorders are the result of his altered gait, or limp, due to his service-connected left foot disorder.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current bilateral knee disorders and whether or not these disorders were caused by his left foot disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 and April 2017 VA examiners' opinions are more probative, as they are based on a review of the record and relevant medical literature and the examiners' medical expertise.  The examiners provided a thorough rationale with a discussion of the Veteran's statements, and they analyzed the kind/degree of alteration to the Veteran's gait and compared this information to the relevant medical literature.  For these same reasons, the Board finds that the 2015 and 2017 VA examiners' opinions are also more probative than the lay statement submitted by the Veteran's spouse.

Therefore, the Board finds that the evidence of record does not show that the Veteran has a current bilateral knee disorder that is directly related to his service or that is due to his service-connected foot disorder.

The Board also notes that the evidence of record also does not support a diagnosis of a degenerative knee disorder (or arthritis), within one year of separation from service.  Indeed, there is no evidence showing that arthritis manifested to a compensable degree within one year of his military service.  As such, presumptive service connection is also not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a left or right knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Sinusitis, Anosmia, and a Nosebleed Disorder	

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sinusitis, anosmia, or a nosebleed disorder.

The Veteran's service treatment records show that he was not treated for or diagnosed with a sinus or nasal disorder during his periods of active duty service and his active duty enlistment and separation examinations did not note a sinusitis, anosmia, or a nosebleed disorder.  The Veteran's service records also reveal that he underwent numerous annual examinations over the course of his reserve duty service; however, none of these examinations document the presence of a sinus or nasal disorder.

The Veteran's private medical records show treatment for persistent sinusitis, acute sinusitis, or sinusitis in January 1997, February 1998, April 1999, and May 2000.  

At an appointment with Dr. W.R. in September 2001, the Veteran reported having a sinus headache, postnasal drip, and a cough.  Dr. W.R. noted that the Veteran had a history of sinusitis secondary to a nasal septal deviation.  He stated that the Veteran had had the deviation corrected, but there was still evidence of sinusitis in the past.  In November 2001, the Veteran returned with possible lingering sinusitis symptoms.  The impression was possible sinusitis, but a CT scan showed no sinusitis.

The Veteran underwent another CT scan of the sinuses in January 2003.  At that time, there was evidence of mild sinusitis involving the frontal sinuses.  He was then diagnosed with chronic sinusitis by his private doctor, Dr. R.T., at an appointment in April 2003 due to the very mild thickening seen on that CT scan.  Recurrent sinusitis was also diagnosed by Dr. R.T. in May 2003.

At an appointment with Dr. J.G. in June 2003, the Veteran reported having chronic nasal stuffiness, postnasal draining, and recurrent sinusitis, which had started approximately 20 years earlier.  The Veteran was diagnosed with rhinitis at that time.

In September 2003, the Veteran reported a 15-year intermittent of chronic sinusitis that was worsening to Dr. S.G.  Dr. S.G. stated that, notably, CT scans did not show sinusitis other than mild changes within the sinuses and opined that nonallergic eosinophilic rhinitis may be the cause of the sinusitis.  

In March 2005 the Veteran was seen by Dr. R.T. for his symptoms, and it was noted that low-grade symptoms had continued with flare-ups.  A history of chronic sinusitis and rhinitis symptoms was noted, but a CT scan found no evidence of significant sinusitis.

At an appointment with Dr. D.P., the Veteran r-ported a 20=year history of a sinus odor.  Dr. D.P. found that the assessment of symptoms was suspicious for esophageal reflux manifesting as a sinus issue.  

In January 2007, the Veteran reported recurrent sinus infections and foul odor and taste to Dr. J.S.  The diagnosis at that time included subjective anosmia and chronic, mild sinusitis.

The Veteran was treated for nosebleeds in January 2009 and February 2009.  The Veteran subsequently followed up with his private doctor, Dr. J.S.  He reported anosmia and a bad smell related to service, which included exposure to oil and asbestos.  He reported that the foul odor and taste had gotten better, but was slowly returning.  A CT of the sinuses at that time showed moderate thickening in the anterior ethmoid, and Dr. J.S. diagnosed the Veteran with persistent anosmia and parosmia with sinusitis.

In June 2009, the Veteran had a medical appointment with Dr. R.T., following an endoscopic sinus surgery.  The Veteran reported improvement in his symptoms, but stated that he had not yet seen a change in his sense of smell.  The Veteran reported that he had prolonged exposure to asbestos while in service and asked Dr. R.T. if he was aware of any relationship between asbestos exposure and sinus problems.  Dr. R.T. responded that he was not aware of such a relationship.

In October 2009, the Veteran submitted a medical opinion from Dr. R.R. in support of his claim.  In that statement, Dr. R.R. indicated that he had conducted an examination of the Veteran and had reviewed the Veteran's file.  He diagnosed the Veteran with severe, permanent anosmia with severe complicated and irreversible taste dysfunction; epistaxis; and clinical symptomatic sinusitis.  Dr. R.R. opined that the Veteran's claims were valid sequelae of his active duties during his many years in the U.S. Navy.  He stated that it was therefore his conclusion that the findings submitted are unbiased and accurately exposed.  The Board notes, however, that this opinion was not supported by any further rationale.  

The Veteran's wife submitted a September 2010 statement in support of the claim.  In that letter, she recalled that the Veteran had reported oil levels in the bunk areas of his ship and that he had been exposed to oil/fuel and paint fumes in and around the engine room and during frequent ship overhauls.  She remembered that such exposure would cause him to feel unwell.  She also recalled that the Veteran would tell her that he seemed to have a cold much of the time.  On the few occasions that he was home during his active duty service, she reported that he very frequently had headaches and upper respiratory symptoms.  She indicated that, after his active duty discharge in 1963, the Veteran was treated for repeated upper respiratory infections, which were treated as sinus infections, as well as a series of heavy and repeated epistaxis.

The Veteran was afforded a VA examination in connection with his sinusitis and nasal disorders in December 2013.  At that examination, the Veteran reported that he had been exposed to a lot of asbestos while his ship was undergoing an overhaul.  He also stated that, while at sea, his work area took on fuel and although it was eventually cleaned up, there was ample residual.  He reported that he worked in that environment for two and half years and noted that he would experience sinus headaches, which improved upon leaving the ship.  He stated that his sense of smell had declined since childhood, but that he felt the fuel oil smell exacerbated this issue.  After an evaluation, the examiner diagnosed the Veteran with sinusitis, anosmia, and recurrent pansinusitis.  The examiner opined that the Veteran's claimed nasal conditions were at least as likely as not related to service, namely the claimed asbestos or fuel exposure while in service.  However, the examiner did support the opinion with any rationale.

As the December 2013 examiner had failed to provide any supporting rationale for his opinion, the AOJ obtained an addendum VA medical opinion in January 2014.  The January 2014 VA examiner reviewed the Veteran's claims file and opined that the Veteran's nasal conditions were less likely than not related to his service, to include exposure to asbestos and fuel oil therein.  The January 2014 examiner found no evidence of exposure to asbestos or fuel oil while in service and also found no evidence of treatment or diagnosis of nasal conditions while on active duty.

In April 2015, Dr. R.T. submitted a medical opinion in support of the Veteran's claim.  He opined that the Veteran's allergic rhinitis and chronic rhinosinusitis were related to service because there was no reported history of such conditions prior to service, the Veteran was exposed to asbestos and oil fumes while aboard his ship, and the onset of symptoms was in service.

The Veteran was then afforded a VA examination in connection with his claims in November 2015.  At that time, the examiner reported diagnoses of chronic sinusitis and a deviated nasal septum.  The examiner noted that he reviewed the Veteran's claims file, examined the Veteran, and interviewed him at length regarding his conditions.  He noted that, during that interview, the Veteran described probable asbestos exposure while working in naval yards in the early sixties doing ship maintenance.  He reported that the Veteran had slept outside where the work was, presumably with asbestos nearby.  The Veteran had also recalled an incident in which a fuel pump failed and caused a huge fuel leak, which essentially flooded his workspace.  He indicated that the foul, irritating smell was present for the remainder of his time on board, which was close to two years.  The Veteran also reported that he never had sinus issues prior to the service, but has had rhinorrhea and recurrent sinusitis since then.  

After an examination, the Veteran was diagnosed with sinusitis, rhinitis, and a traumatic deviated septum.  The examiner opined that it was less likely than not that the Veteran's nasal conditions were caused by asbestos exposure or petroleum fume inhalation.  The examiner stated that asbestos exposure is not known to cause sinus infections or nosebleeds as a delayed outcome, which in this case, the examiner noted was decades later.  He also stated that petroleum inhalation would be expected to be acutely irritating, but again, delayed or prolonged symptoms decades later was not known to occur.  Therefore, he opined that these conditions had arisen by other means.  

With regard to the Veteran's anosmia, the examiner opined that the notes reflected that the most likely cause of the Veteran's long term complaints of anosmia was latent infection.  In support of that opinion, he noted that asbestos and petroleum fumes would not cause infection, and further, sinus problems are common and distant toxic exposures are a very unlikely initiator for the Veteran's nasal disorders.

The Veteran was afforded additional VA examinations in April 2017 in connection with his nasal conditions.  At that time, he stated that, while growing up, he had no difficulties with his sinuses.  In June 1960, he reported to his ship and noted asbestos material onboard.  He also stated that, during an overhaul of the ship, the dust from the asbestos was really thick and stated that his headaches and nasal congestion worsened during the overhaul.  He stated that his ship also had a fuel tank overflow, which caused bad fumes even after the cleanup.  He stated that he could still smell the fumes two years later.  He relayed to the examiner that his sinus problems had started during active duty service and would recur frequently.  He also stated that he continues to have sinus pressure from time to time, but that these symptoms did improve after a sinus surgery in 2011.  His nosebleeds had also improved after a cautery procedure was performed.    

The examiner opined that it would be resorting to mere speculation to conclude that the Veteran's sinusitis was causally or etiologically related to his military service, including any exposure to asbestos or fuels therein.  In her opinion, the examiner acknowledged the Veteran's and his wife's lay statements.  However, she indicated that, beyond the Veteran's statements, was the medical record review, which supported a finding that the sinus problems were an issue since approximately the late 80s and early 90s.  

The examiner indicted that she had searched the medical literature, but was unable to find studies or evidence in PubMed, Up-to-date, the CDC website, or other credible sources, which supported an established causative relationship between chronic fuel exposure and/or asbestos exposure and long-term upper respiratory conditions like chronic sinusitis, hyposmia, and dysgeusia.  She noted that medical literature was easily found for respiratory tract malignancies due to asbestos exposure; however, the Board notes that such malignancies are not at issue in this case.

Finally, the examiner opined that sinusitis (with related/taste smell disorders) is a relatively common occurrence in the general population, although not occurring in every single person in any one location; therefore, there were some intrinsic factors that make one person more susceptible to a disease than the next person.  In this case, it was not likely that only being in a certain environment was the cause of
the chronic sinusitis.

The examiner also opined that the Veteran's nosebleeds, anosmia, and dysguesia were likely caused or aggravated by his sinusitis; however, the Veteran's sinusitis is not service-connected.  As such, neither this opinion nor a secondary theory of entitlement needs to be discussed further.

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinions of the November 2015 and April 2017 VA examiners who had the benefit and review of all pertinent medical records, provided a thorough rationale supported by the record, and included review of the relevant medical literature in their opinions. 

In contrast, the October 2009 statement by Dr. R.R. provided an opinion that the Veteran's nasal disorders were related to his duties while in the Navy.  His opinion was not supported by any rationale.  The December 2013 VA examiner also opined that the Veteran's nasal disorders were related to his exposure to asbestos and oil fumes while in service; however, he also failed to provide any rationale in support of this opinion.  Therefore, these opinions are afforded limited probative weight.  

The Veteran's private doctor, Dr. R.T., also submitted a statement with a positive nexus opinion.  In this April 2015 statement, Dr. R.T. opined that the Veteran's allergic rhinitis and chronic rhinosinusitis were related to his military service because there was no reported history of such conditions prior to service, the Veteran was exposed to asbestos and oil fumes while onboard his ship, and the onset of symptoms was in service.  However, the Board finds that this opinion statement is also entitled to little probative weight in light of the Veteran's June 2009 appointment with Dr. R.T.  During that appointment, the Veteran had reported that he had prolonged exposure to asbestos while in service and asked Dr. R.T. if he was aware of any relationship between asbestos exposure and sinus problems.  Dr. R.T. responded that he was not.  Dr. RT did not provide an etiology opinion at that time, and indeed, stated that he was not aware that asbestos exposure could cause sinusitis.  In April 2015, Dr. R.T. then opined that the Veteran's nasal disorders are due to his exposure to asbestos and oil fumes while in service without any rationale or explanation as to why he was now aware of a causal link.  As such, the Board finds that Dr. R.T.'s opinion is also of little probative value in that he did not provide an adequate explanation for why was not aware of any causal relationship in 2009, but was able to provide such an opinion in 2015.

The November 2015 and April 2017 VA examiners reviewed the medical records, interviewed the Veteran and provided opinions that were supported by medical records in evidence and relevant medical literature.  As such, the Board finds these opinions to have the most probative of record.

The Board notes that the Veteran himself has stated that his nasal disorders are due to his exposure to asbestos and fuel oil fumes while in service.  The Veteran is competent in this case to provide testimony regarding his symptoms.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current nasal disorders and whether or not these disorders were caused by exposure to asbestos and fuel oil, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the November 2015 and April 2017 VA examiners' opinions are more probative, as they are based on a review of the record and relevant medical literature and the examiners' medical expertise.  The examiners provided a thorough rationale with a discussion of the Veteran's statements, and analyzed the Veteran's nasal disorders within the context of the relevant medical literature.  For these same reasons, the Board also finds that the 2015 and 2017 VA examiners' opinions are also more probative than the lay statement submitted by the Veteran's spouse.

Therefore, the Board finds that the evidence of record does not show that the Veteran has a current nasal disorder that is directly related to his service.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a nasal disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a back disorder is denied.

Service connection for sinusitis is denied.

Service connection for anosmia is denied.

Service connection for nosebleeds is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


